USCA11 Case: 19-14553      Date Filed: 10/23/2020   Page: 1 of 2



                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 19-14553
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 1:18-cr-00088-KD-N-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

BETTYE CLEMENT HAYS,

                                                             Defendant-Appellant.
                          ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                         ________________________

                               (October 23, 2020)

Before JILL PRYOR, LUCK and HULL Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal waiver

in Appellant’s plea agreement is GRANTED. See United States v. Bushert, 997 F.2d
          USCA11 Case: 19-14553       Date Filed: 10/23/2020   Page: 2 of 2



1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced if it was

made knowingly and voluntarily); United States v. Bascomb, 451 F.3d 1292, 1297

(11th Cir. 2006) (appeal waiver “cannot be vitiated or altered by comments the court

makes during sentencing”); United States v. Grinard-Henry, 399 F.3d 1294, 1296

(11th Cir. 2005) (waiver of the right to appeal includes waiver of the right to appeal

difficult or debatable legal issues or even blatant error).           Moreover, the

Government’s motion to dismiss this appeal as untimely is GRANTED. See United

States v. Lopez, 562 F.3d 1309, 1314 (11th Cir. 2009) (holding that if a criminal

defendant’s notice of appeal is filed more than 30 days after the expiration of the

initial 14-day appeal period, then the defendant is not eligible for relief under Fed.

R. App. P. 4(b)(4)).




                                          2